UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7285


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WALLACE THOMAS LESTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:07-cr-00169-D-1; 5:09-cv-00293-D)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wallace Thomas Lester, Appellant Pro Se.     Edward D. Gray,
Assistant United States Attorney, Shailika S. Kotiya, Kelly
Michele Perry, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wallace    Thomas      Lester     seeks   to     appeal   the   district

court’s order dismissing his 28 U.S.C. § 2255 (2012) motion as

successive and unauthorized.           The order is not appealable unless

a   circuit     justice       or      judge     issues       a     certificate     of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                 A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this        standard       by     demonstrating       that

reasonable     jurists     would      find     that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on   procedural         grounds,       the    prisoner      must

demonstrate    both    that     the    dispositive         procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Lester has not made the requisite showing.                    Accordingly, we

deny a certificate of appealability and dismiss the appeal.                        We

dispense     with   oral    argument        because    the       facts   and    legal




                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3